CAMPBELL, Acting Chief Judge.
Appellant challenges his judgment and sentence for aggravated assault, kidnap-ing, and battery. We affirm his judgment and sentence without discussion. We conclude, however, that the trial court erred in imposing a special condition of probation which attempts to prohibit the Department of Corrections from exercising its authority to recommend early termination of Appellant’s probation. See Swedish v. State, 724 So.2d 640 (Fla. 2d DCA 1999); Baker v. State, 619 So.2d 411 (Fla. 2d DCA 1993). We, therefore, strike that special condition, and on remand, direct the trial court to delete the “No E/T” notation on the sentencing scoresheet.
FULMER and STRINGER, JJ., Concur.